Judgment reversed, the information dismissed and the fine remitted, on the ground that there is no evidence that defendant had knowledge of any damage within the meaning of the statute.* Present—Finch, P. J., Merrell, O’Malley, Sherman and. Townley, JJ.; Finch, P. J., and O’Malley, J., dissent and vote for affirmance on the ground that, in addition to the other facts in the record, it appears that defendant’s conduct immediately following the accident whereby he attempted to escape from the scene and did not stop until he was forced over to the curb by the car he hit was sufficient to justify the finding by the trier of the facts that the defendant had guilty knowledge.

 See Vehicle and Traffic Law, § 70, subd. 5.— [Rep.